DETAILED ACTION
In response to the Amendments filed on June 29, 2021, claims 1, 21, 22, 25, 28, 36, 43, and 49 are amended; and claims 20 and 44 are cancelled. Currently, claims 1, 2, 4-8, 21, 23, 25, 28, 36, 43, 49, 51-53, and 55 are still pending. It is noted that while most of the claim status indicators are correct, claims 1 and 36 are amended but are not updated to indicate its amended status. Applicant is advised to properly indicate the claim status to avoid a non-compliant response.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with William Ward on March 14, 2022.

The application has been amended as follows: 
Claim 25 is cancelled.
Claim 21 is amended as follows:
21. (Currently Amended) The device of claim 1, wherein the first foldable bellow portion comprises a plurality of flanges.

REASONS FOR ALLOWANCE
Claims 1, 2, 4-8, 21, 23, 28, 36, and 43 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose all of the specifics of devices as required by the claims.
The closest prior art of record is Dubrul (US Pub. No. 2004/0260332 A1), Warren (US Pub. No. 2011/0230706 A1), Watson (US Pub. No. 2010/0234838 A1), Forde (US Pub. No. 2004/0181237 A1), Fishler (US Pub. No. 2010/0081867 A1), Poston (US Pub. No. 2010/0030102 A1), Kassab (US Pub. No. 2010/0160719 A1), and Lau (US Pub. No. 2005/0010197 A1).
Regarding claims 1 and 36, the closest prior art does not disclose the specifics of the suction cup and first bellow in combination with the other structures as required by the claims. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNA ZHANG/Primary Examiner, Art Unit 3783